On February 27,1996, it was ordered that the said defendant is hereby committed to the Montana Department of Institutions, to be placed in a correctional facility for women, to be designated by the Department, for the term of eight (8) years for the offense of Escape, a Felony. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to statute 46-18-236, Montana Code Annotated, plus the sum of Five Dollars ($5.00) for Court Automation Surcharge. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty-Five ($25.00) to the Treasurer of this County. It is further Ordered, Adjudged and Decreed that if the defendant fails to comply with any of the conditions, a bench warrant of arrest will be issued, the defendant apprehended, and the said defendant will be required to appear before this Court for further proceedings.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Dennis Paxinos, County Attorney from Billings.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal froma decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to read as follows:
The defendant, Patricia Ann Wing, is committed to the Women’s Correctional System for a term of ten (10) years. This sentence shall run consecutive to any prior sentences. All other conditions (Fees to be paid) as stated in the February 27, 1996 judgment shall remain the same.
The reason for the amendment is because this is the defendant’s third escape from an institution.
Done in open Court this 23rd day of May, 1996.
*65DATED this 4th day of June, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Patricia Ann Wing for representing herself in this matter and also Dennis Paxinos, County Attorney from Billings, for representing the State.